

Exhibit 10.2




1235 Water Street                                
P O Box 157
East Greenville, PA 18041
Tel 215 679-7991
Fax 215 679-3904




May 4, 2015




Joseph Coppola
12016 Milona Drive
Draper, UT 84020


Dear Joe:

This letter confirms our offer to you of “at-will” employment with Knoll, Inc.
(“Knoll”) as Chief Operating Officer, reporting to me. Subject to your
acceptance of this offer, your expected effective date of hire will be June 1,
2015.


Your base salary will be $335,000 annually (paid in installments of $12,884.62
biweekly). You will also be eligible to participate in the Knoll annual
incentive compensation program. Under the 2015 program you will have an annual
target bonus opportunity of $335,000. Payout under this program is discretionary
and based on Knoll achieving its financial plan and your individual objectives.
However, Knoll guarantees you will receive a minimum bonus payment of $335,000
for 2015, 50% (or $167,000) (referred to herein as the “Bonus Advance”) of which
will be paid upon your commencement of employment and the remainder of which
will be paid in February 2016. Payment of all bonuses (including the guaranteed
bonus provided in the foregoing sentence) is contingent upon your continued
employment through the date of payment; provided, however, in the case of the
$335,000 guaranteed bonus for 2015, if Knoll terminates your employment without
“cause” (as defined below) prior to the date 2015 bonuses are paid out in
February 2016, Knoll will pay you the $335,000 guaranteed bonus amount. If you
voluntarily terminate your employment with Knoll or are terminated with “cause”
prior to February 15, 2016, you must promptly repay the Bonus Advance.


Subject to formal approval by the Knoll Compensation Committee, you will also be
granted 20,000 restricted shares and 20,000 performance-based restricted stock
units under the company’s stock incentive plans. Consistent with Knoll’s equity
grant practices, these grants will be submitted to the Knoll Compensation
Committee for formal approval at a meeting scheduled after you commence
employment with Knoll. The grants would be effective the third trading day after
the first public announcement of quarterly financial results after such meeting.
The restricted shares would cliff vest on the third anniversary of the date of
grant. The restricted stock units will only vest if Knoll exceeds a 3-Year
Cumulative Operating Profit target and if Knoll’s Total Shareholder Return
exceeds the median of its designated peer group. Based on your expected date of
hire, we expect the grant date for these equity awards to be on or about October
2015. The restricted shares and restricted stock units will






--------------------------------------------------------------------------------



Joseph Coppola
Page 2
May 4, 2015


 

be evidenced by Knoll’s standard agreements to be signed by you and Knoll, which
will set forth the terms and conditions associated with the equity grant in more
detail, including the accrual of dividends.


If you are terminated by Knoll before your first anniversary of employment date
without “Cause” (as hereinafter defined), you will receive twelve (12) months
base salary as severance in complete satisfaction of any and all claims you have
against Knoll upon (and only upon) your execution of a general release
reasonably acceptable to Knoll; provided however, that you will not receive any
severance payment whatsoever and will have no claim against Knoll if you
voluntarily leave Knoll or if you are terminated for “Cause”. We will mutually
agree to structure the payment of any severance to comply with requirements of
Internal Revenue Code Section 409A.


For purposes of this letter “Cause” means: (i) your failure, neglect, or refusal
to perform your duties which failure, neglect or refusal is not corrected by you
within thirty (30) days of your receipt of written notice from Knoll of such
failure, neglect or refusal (it being understood that a failure to attain
performance objectives shall not in and of itself be treated as a failure to
perform your duties for purpose of this clause), (ii) your engaging in conduct
that has the effect of injuring the reputation or business of Knoll or its
affiliates, as determined by Knoll; (iii) your continued or repeated absence
from Knoll, unless such absence is approved or excused; (iv) illegal use of
drugs or significant violations of Knoll’s policies and procedures, as
determined by Knoll; (v) your conviction for the commission of a misdemeanor
involving moral turpitude or a felony or any plea by you of guilty or “nolo
contendere” to the charge of a misdemeanor involving moral turpitude or a
felony; (vi) Knoll’s reasonable suspicion of your commission of an act of fraud,
misappropriation or embezzlement against Knoll or any of its affiliates,
employees, customers or suppliers; or (vii) conduct substantially disloyal to
Knoll, as determined by Knoll.


This position will be located at our East Greenville, Pennsylvania location and
you are eligible to receive benefits the first of the month following 30 days of
employment. A summary of the 2015 Knoll benefit program can be found at
www.knollbenefits.com (Username: knoll Password:XXXXXXXXX).

You will also be eligible to participate in the Knoll Relocation Program. You
will receive $75,000 (minus applicable taxes) upon commencement of employment
for relocation expenses. A summary of the program is attached. In addition, we
will reimburse you for up to $3,000 per month in temporary living expenses from
your date of hire through the first four months of employment (a max of
$12,000).




--------------------------------------------------------------------------------



Joseph Coppola
Page 3
May 4, 2015


 

Knoll will provide you with twenty (20) vacation days per year. As a Knoll
associate you will be eligible to participate in the Knoll Retirement Savings
Plan (a 401(k) Plan) immediately upon hire. The Knoll Retirement Savings Plan
matches 50% of your own retirement contributions up to 6% of eligible earnings
(i.e, a maximum of 3% of earnings). Knoll also will contribute as much as an
additional 3% of eligible earnings to you if the company meets established
annual profit goals.


Knoll requires all associates to complete a pre-employment drug screening prior
to the start of employment. The employment offer is contingent upon successful
completion of this screening and verification of all the information you have
provided. Costs associated with the pre-employment screening are covered by
Knoll. Please bring with you on your first day, 2 forms of documentation to
support your eligibility to work in the United States.


Joe, I am enthusiastic about the prospect of you joining us at Knoll. I believe
that as Chief Operating Officer you will open an exciting new chapter for Knoll
and for your own career. This offer is open until May 5, 2015. Please sign and
return one copy of this letter to me and retain a copy for your records.


Very truly yours,


/s/ Andrew B. Cogan


Andrew B. Cogan
CEO, Knoll Inc.




Acceptance and acknowledgement of terms and conditions:


/s/ Joseph T. Coppola
May 4, 2015
 
Signature
Date
 









